PD-0524-15
                                                                                          COURT OF CRIMINAL APPEALS
                              PD-0524-15                                                                  AUSTIN, TEXAS
                                                                                          Transmitted 6/8/2015 8:21:43 AM
                                                                                            Accepted 6/8/2015 4:23:47 PM
                                                                                                           ABEL ACOSTA
                                                                                                                   CLERK




                            NO.

              IN THE
COURT OF CRIMINAL APPEALS OF TEXAS

     RONNIE MACK BARNARD
                                           Appellant
                                              v.

                   STATE OF TEXAS
                                            Appellee


       APPELLANT’S PETITION
     FOR DISCRETIONARY REVIEW
               Petition from the 54th Judicial District Court of McLennan County, Texas
                              Trial Court Cause Number 2013-631-C2 and
               Cause Number 07-13-00355-CR in the Seventh Court of Appeals of Texas


                          LAW OFFICE OF STAN SCHWIEGER
                            600 Austin Avenue, Suite 12
                                     P.O. Box 975
                              Waco, Texas 76703-0975
                                   (254) 752-5678
                             (254) 752-7792—Facsimile
                          E-mail: wacocrimatty@yahoo.com
                               State Bar No. 17880500




June 8, 2015
                         NAMES OF THE PARTIES TO THE FINAL JUDGMENT

                                                                             STATE OF TEXAS

                                                          Ms. Michelle L. Voirin
                                                          Ms. Gabrielle A. Massey
                                               Assistant McLennan County District Attorneys
                                                McLennan County District Attorney’s Office
                                                      219 North Sixth Street, Suite 200
                                                           Waco, Texas 76701

                                                         APPELLANT’S TRIAL COUNSEL

                                                                Mr. Samuel L. “Sam” Martinez
                                                                     Martinez & Martinez
                                                               1105 Wooded Acres Dr., Ste 200
                                                                  Waco, Texas 76710-4449

                                                                       TRIAL COURT JUDGE

                                                                   The Honorable Matt Johnson
                                                                    54th District Court Judge
                                                                   McLennan County Courthouse
                                                                       Waco, Texas 76701




Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                      Page i
                                                                       TABLE OF CONTENTS

NAMES OF ALL PARTIES TO THE FINAL JUDGMENT. . . . . . . . . . . . . . . . . . . i

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . v

STATEMENT OF THE CASE
STATEMENT OF PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

GROUND FOR REVIEW.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . x
    The Amarillo court of appeals erred holding an objection was necessary
    for a trial court to force an election of offenses during the State’s case in
    chief.

GROUND FOR REVIEW NUMBER ONE RESTATED. . . . . . . . . . . . . . . . . . . . . 1

                A.              Reason for Granting Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                B.              Factual background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

                C.              To request or to have entry of a sua sponte order of an in-trial election .
                                . . that is the question. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

                D.              Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

APPENDIX:                                       Barnard v. State, No. 07-13-00355-CR, 2015 WL 1566734 (Tex.
                                                App.—Amarillo Apr. 8, 2015, no pet. h.) (mem. op., not
                                                designated for publication).




Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                                          Page ii
                                                                   INDEX OF AUTHORITIES

                                                                             FEDERAL CASES

Bullcoming v. New Mexico,
      131 S. Ct. 2705 (2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

                                                                              STATE CASES

Amador v. State,
     275 S.W.3d 872 (Tex. Crim. App. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Barnard v. State,
     No. 07-13-00355-CR, 2015 WL 1566734 (Tex. App.—Amarillo Apr. 8, 2015,
     no pet. h.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4

Bates v. State,
      305 S.W.2d 366 (Tex. Crim. App. 1957). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Bradley v. State,
      235 S.W.3d 808 (Tex. Crim. App. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2

Cosio v. State,
      353 S.W.3d 766 (Tex. Crim. App. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Crawford v. State,
     696 S.W.2d 903 (Tex. Crim. App. 1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Crosslin v. State,
      235 S.W. 905 (Tex. Crim. App. 1921). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5

Gigliobianco v. State,
      210 S.W.3d 637 (Tex. Crim. App. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Jiminez v. State,
      No. 07- 07-00389-CR, 2009 Tex. App. LEXIS 7555 (Tex. App.—Amarillo
      Sept. 29, 2009, pet. ref’d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                            Page iii
Molina v. State,
     No. 05-05-01599-CR, 2006 Tex. App. LEXIS 9670 (Tex. App.–Dallas Nov. 8,
     2006, pet. ref’d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

O'Neal v. State,
     746 S.W.2d 769 (Tex. Crim. App. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4

Phillips v. State,
       130 S.W.3d 343 (Tex. App.—Houston [14th Dist.] 2004), aff'd, 193 S.W.3d
904 (Tex. Crim. App. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5
Wilson v. State,
      3 S.W.3d 223 (Tex. App.—Waco 1999, pet. ref'd). . . . . . . . . . . . . . . . . . . . . 5

                                                                             STATE RULES

Tex. R. App. P. 66.3(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 6




Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                        Page iv
                                    STATEMENT REGARDING ORAL ARGUMENT

                Appellant Ronnie Mack Barnard requests that this appeal not be presented on

oral argument. The law is sufficiently settled, and as such, briefing could adequately

suffice to aid this Court in its determination of this issue.

                                               STATEMENT OF THE CASE
                                          STATEMENT OF PROCEDURAL HISTORY

                The State of Texas indicted Mr. Barnard in cause number 2013-631-C2 as set

forth in the chart below:1

  1           Aggravated Sexual Assault of                                   “did then and there intentionally or
              a Child                                                        knowingly cause the sexual organ of E.P., a
                                                                             child who was at the time younger than
                                                                             fourteen (14) years of age and not the spouse
                                                                             of Defendant, to contact Defendant’s sexual
                                                                             organ . . .”
  2           Aggravated Sexual Assault of                                   “did then and there intentionally or
              a Child                                                        knowingly cause the mouth of E.P., a child
                                                                             who was at the time younger than fourteen
                                                                             (14) years of age and not the spouse of
                                                                             Defendant, to contact Defendant’s sexual
                                                                             organ . . .”




                1
              The original indictment contained thirteen counts. On the date of trial, the State
abandoned counts I, VIII, and XIII. (2 R.R. at 7). The counts in the table reflect the renumbered
remaining counts.
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                              Page v
  3           Aggravated Sexual Assault of                                   “did then and there intentionally or
              a Child                                                        knowingly cause the sexual organ of E.P., a
                                                                             child who was at the time younger than
                                                                             fourteen (14) years of age and not the spouse
                                                                             of Defendant, to contact Defendant’s sexual
                                                                             organ . . .”
  4           Aggravated Sexual Assault of                                   “did then and there intentionally or
              a Child                                                        knowingly cause penetration of the sexual
                                                                             organ of E.P., a child who was at the time
                                                                             younger than fourteen (14) years of age and
                                                                             not the spouse of Defendant, by means of a
                                                                             vibrator . . .”
  5           Aggravated Sexual Assault of                                   “did then and there intentionally or
              a Child                                                        knowingly cause the penetration of the sexual
                                                                             organ of E.P., a child who was at the time
                                                                             younger than fourteen (14) years of age and
                                                                             not the spouse of Defendant, by means of
                                                                             Defendant’s finger . . .”
  6           Indecency with a Child by                                      “did then and there, with the intent to arouse
              Contact                                                        or gratify the sexual desire of any person,
                                                                             engage in sexual contact with E.P. by
                                                                             touching the genitals of E.P., a child who
                                                                             was at the time younger than seventeen (17)
                                                                             years of age and not the spouse of
                                                                             Defendant, by means of Defendant’s hand .
                                                                             . .”
  7           Indecency with a Child by                                      “did then and there, with the intent to arouse
              Contact                                                        or gratify the sexual desire of any person,
                                                                             engage in sexual contact with E.P. by
                                                                             touching the breast of E.P., a child who was
                                                                             at the time younger than seventeen (17) years
                                                                             of age and not the spouse of Defendant, by
                                                                             means of Defendant’s hand . . .”



Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                               Page vi
  8           Indecency with a Child by                                      “did then and there, with the intent to arouse
              Contact                                                        or gratify the sexual desire of any person,
                                                                             engage in sexual contact with E.P. by
                                                                             touching the breast of E.P., a child who was
                                                                             at the time younger than seventeen (17) years
                                                                             of age and not the spouse of Defendant, by
                                                                             means of Defendant’s genitals . . .”
  9           Indecency with a Child by                                      “did then and there, with the intent to arouse
              Contact                                                        or gratify the sexual desire of any person,
                                                                             cause E.P., a child who was at the time
                                                                             younger than seventeen (17) years of age and
                                                                             not the spouse of Defendant, to engage in
                                                                             sexual contact by causing said E.P. to touch
                                                                             the genitals of the Defendant, by means of
                                                                             E.P.’s hand . . .”
  10 Sexual Assault of a Child                                               “d i d t h en and there in t en t i o n a lly o r
                                                                             knowingly cause the sexual organ of E.P., a
                                                                             child who was at the time younger than
                                                                             seventeen (17) years of age and not the
                                                                             spouse of Defendant, to contact Defendant’s
                                                                             sexual organ . . .”
  11 Sexual Assault of a Child                                               “d i d t h en a nd there inten t i o n a lly o r
                                                                             knowingly cause penetration of the sexual
                                                                             organ of E.P., a child who was at the time
                                                                             younger than seventeen (17) years of age and
                                                                             not the spouse of Defendant, by means of
                                                                             Defendant’s finger . . .”




Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                                 Page vii
  12 Indecency with a Child by                                               “did then and there, with the intent to arouse
     Contact                                                                 or gratify the sexual desire of any person,
                                                                             engage in sexual contact with E.P. by
                                                                             touching the genitals of E.P., a child who
                                                                             was at the time younger than seventeen (17)
                                                                             years of age and not the spouse of
                                                                             Defendant, by means of Defendant’s hand .
                                                                             . .”
  13 Sexual Assault of a Child                                               “d id then a n d t h er e i n t en t i o n ally or
                                                                             knowingly cause penetration of the anus of
                                                                             E.P., a child who was at the time younger
                                                                             than seventeen (17) years of age and not the
                                                                             spouse of Defendant, by means of
                                                                             Defendant’s finger . . .”

Trial began on September 11, 2013 in the 54th Judicial District Court with the

Honorable Judge Matt Johnson, presiding. After a trial to the jury, Mr. Barnard was

found guilty of the indicted offenses.2 Mr. Barnard elected the jury for punishment,

which imposed life sentences on each count, imposed consecutively.3 Notice of

Appeal was timely filed by Mr. Barnard on September 16, 2013.4 The trial court




                2
                                (4 R.R. 189S91).
                3
                                (I C.R. at 103S33).
                4
                                (I C.R. at 135).
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                                  Page viii
certified Mr. Barnard’s right to appeal on September 13, 2013.5 The Seventh Court

of Appeals affirmed the decision of the trial court on April 8, 2015.6




                5
                                (I C.R. at 134).
                6
               Barnard v. State, No. 07-13-00355-CR, 2015 WL 1566734 (Tex. App.—Amarillo
Apr. 8, 2015, no pet. h.) (mem. op., not designated for publication).
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review          Page ix
                                                                      GROUND FOR REVIEW

                The Amarillo court of appeals erred holding an objection was necessary
                for a trial court to force an election of offenses during the State’s case in
                chief.




Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                      Page x
GROUND FOR REVIEW RESTATED:
   The Amarillo court of appeals erred holding an objection was necessary
   for a trial court to force an election of offenses during the State’s case in
   chief.

                This case presents the question of when a trial court abuses its discretion by

failing to require the State to elect the offense(s) the State is relying upon for

conviction. During trial, several instances of alleged sexual abuse were set forth by the

complaining witness. Although State identified discrete instances of actions consistent

with the indictment, the trial court failed to force an election at anytime. This matter

should be reversed and remanded to the court of appeals to allow further review under

the correct standard.

                A.              Reason for Granting Review.

                The Amarillo court of appeals’ decision has decided an important question of

state or federal law in a way that conflicts with the applicable decisions of this Court.7

Mr. Barnard understands that the “principal role” of this Court is to be “the caretaker

of Texas law, not the arbiter of individual applications.”8 However, “the legal




                7
                                TEX. R. APP. P. 66.3(c).
                8
               Bradley v. State, 235 S.W.3d 808, 810 (Tex. Crim. App. 2007) (Cochran, J.
concurring in the denial of discretionary review).
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                 Page 1
ramifications and ripple effect of the lower court’s opinion” is such as to require

review.9

                B.              Factual background.

                A 19SyearSold married woman at the time of trial, E.P.10 detailed alleged abuse

that continued from about the age of nine or 10 years of age.11 E.P. was the daughter

of Liese Lehrman, who married Mr. Barnard.12 E.P. testified, that despite his being a

stepfather, their relationship grew closer.13 E.P. testified sexual abuse began with the

touching her genitals, and eventually her breasts.14 The testimony showed that Mr.

Barnard then moved to digital penetration,15 and eventually sexual intercourse16 and

other sexual acts.17 Eventually, E.P.’s mother and Mr. Barnard divorced. E.P. met her




                9
                                Id.
                10
                                Now Emily Hudson. (3 R.R. at 79).
                11
                                (3 R.R. at 95).
                12
                                (4 R.R. at 9).
                13
                                (3 R.R. at 88S90).
                14
                                (3 R.R. at 92).
                15
                                (3 R.R. at 95).
                16
                                (3 R.R. at 96, 101, 115, 171).
                17
                                Several instances are set forth below, but for instance see (3 R.R. at 113).
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                     Page 2
husband18 and had discussions of the allegations against Mr. Barnard with him.19

Family members notified the police and Mr. Barnard was arrested.

                C.              To request or to have entry of a sua sponte order of an in-trial election
                                . . . that is the question . . .

                In his sole issue, appellant argues the trial court abused its discretion by
                failing to sua sponte order the State to elect the specific acts it relied on
                for conviction. This complaint was not raised in the trial court and is
                therefore not preserved for our review.20

It is the Amarillo court of appeals tunnel vision on this issue that requires review.

While it may appear that the failure of Mr. Barnard to request an election waived any

error,21 it is not so here.

                The general rule is “where one act of intercourse is alleged in the indictment and

more than one act of intercourse is shown by the evidence in a sexual assault trial, the

State must elect the act upon which it would rely for conviction.”22 Repeatedly

throughout its opinion, the Amarillo Court of Appeals found that the lack of objection

by Appellant terminated his right to review of the required election: (1) [t]his

complaint was not raised in the trial court and is therefore not preserved for our

                18
                                (3 R.R. at 27).
                19
                                (3 R.R. at 31S33).
                20
                                Barnard, 2015 WL 1566734, at *1.
                21
                                Cosio v. State, 353 S.W.3d 766, 775 (Tex. Crim. App. 2011).
                22
                                O’Neal v. State, 746 S.W.2d 769, 771 (Tex. Crim. App. 1988).
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                            Page 3
review23; (2) [b]ut the State is not obligated to make an election and error is not shown

absent the defendant’s timely motion for election.24

                But the complained of error did not and does not require an objection.

                Specifically, Mr. Barnard argued the trial court failed to force the State’s

election during the presentation of its case in chief.25 This issue aligns perfectly with

established state law. Before the State rests, the trial court has discretion in directing

the State to make an election.26 It is only at the time that the State rests its case in

chief, in the face of a timely request by the defendant, the trial court must order the

State to make its election.”27 So, under established law, no objection is necessary to


                23
                                Barnard, 2015 WL 1566734, at *1.
                24
                Barnard, 2015 WL 1566734, at *2 (citing O’Neal, 746 S.W.2d at 771 n.3; Crawford
v. State, 696 S.W.2d 903, 906 (Tex. Crim. App. 1985) (citing Bates v. State, 305 S.W.2d 366, 368
(Tex. Crim. App. 1957)) (on showing of more than one act of intercourse, on the defendant’s
motion, the State must elect and failure to so order is error); Jiminez v. State, No. 07- 07-00389-CR,
2009 Tex. App. LEXIS 7555, at *3 n.3 (Tex. App.—Amarillo Sept. 29, 2009, pet. ref’d) (mem. op.,
not designated for publication) (noting absent a motion by the defendant to require an election, the
State is not required to make an election); Molina v. State, No. 05–05–01599–CR, 2006 Tex. App.
LEXIS 9670, at *2–3 (Tex. App.—Dallas Nov. 8, 2006, pet. ref’d) (not designated for publication)
(appellant did not request an election and appellate court found no authority suggesting the trial
court should have ordered an election on its own motion)).
                25
               The issue before the Amarillo court of appeals was whether the “trial court’s failure
to sua sponte order an election as to each the allegations in the various indicted counts . . .” was
erroneous. Appellant’s Br. at 5.
                26
             Phillips v. State, 130 S.W.3d 343, 349 (Tex. App.—Houston [14th Dist.] 2004), aff’d,
193 S.W.3d 904 (Tex. Crim. App. 2006) (emphasis added).
                27
                                Id. (citing O’Neal, 746 S.W.2d at 772; Crosslin v. State, 235 S.W. 905 (Tex. Crim.
App. 1921).
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                    Page 4
force a sua sponte election before the close of the State’s case in chief. It is only after

the close of the State’s case that mandates an objection.28

                 Furthermore, the claim by the Amarillo Court of Appeals that they were unable

to find . . . “any authority even intimating the trial court was nevertheless obligated to

order an election sua sponte” is specious, and violates the Rule of Appellate

Procedure.29 Both the Tenth Court, the transferor court, and the Fourteenth Court of

Appeals have specifically held that a “trial court in its discretion may order the State

to make its election at any time prior to the resting of the State’s case in chief.”30

                By such definition, no objection or request was necessary from the defendant.

Such lawful requirements “may not be disregarded . . .”31 at the court of appeals level.




                28
                                Id.; accord Wilson v. State, 3 S.W.3d 223, 225 (Tex. App.—Waco 1999, pet. ref’d).
                29
                TEX. R. APP. P. 41.3. “In cases transferred by the Supreme Court from one court of
appeals to another, the court of appeals to which the case is transferred must decide the case in
accordance with the precedent of the transferor court under principles of stare decisis if the
transferee court’s decision otherwise would have been inconsistent with the precedent of the
transferor court. The court’s opinion may state whether the outcome would have been different had
the transferee court not been required to decide the case in accordance with the transferor court’s
precedent.”
                30
                                See Phillips, 130 S.W.3d at 349; Wilson, 3 S.W.3d at 225.
                31
                Cf. Bullcoming v. New Mexico, 131 S. Ct. 2705, 2718 (2011) (holding that a claimed
undue burden on the prosecution resulting from the application of the Confrontation Clause was an
insufficient reason to not impose lawful requirements on that party).
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                   Page 5
Because the Amarillo court of appeals failed to follow this dictate here, this Court

should grant review.32

                D.              Conclusion.

                Squarely before this Court is an opportunity to the issue of whether the trial

court maintains discretion to order an election prior to the State’s resting–with or

without a request by the defendant. This Court has stated that is the law. Lower courts

have followed this Court’s mandate. Review of this decision by the Amarillo court is

required to maintain consistency in this State’s law.

                                                                       PRAYER FOR RELIEF

                For the reasons alleged above, Petitioner was denied a fair trial. Mr. Barnard

prays that this Honorable Court will grant his Petition, and order a brief on the merits

of this case. Following briefing, Mr. Barnard further requests that this Court find in

his favor, and remand this matter to the Amarillo court of appeals for further review.




                32
                See Amador v. State, 275 S.W.3d 872, 877 (Tex. Crim. App. 2009) (granting the
State’s petition under TEX. R. APP. P. 66.3(c) when the lower court failed to follow established case
law from this Court); Gigliobianco v. State, 210 S.W.3d 637, 640 (Tex. Crim. App. 2006) (granting
the defendant’s petition under TEX. R. APP. P. 66.3(c)).
Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                       Page 6
                                                                             Respectfully submitted,

                                                                             LAW OFFICE OF STAN SCHWIEGER


                                                                             /s/ Stan Schwieger
                                                                             Stan Schwieger
                                                                             600 Austin Avenue, Suite 12
                                                                             P.O. Box 975
                                                                             Waco, Texas 76703-0975
                                                                             (254) 752-5678
                                                                             (254) 756-7792—Facsimile
                                                                             E-mail: wacocrimatty@yahoo.com
                                                                             State Bar No. 17880500
                                                                             ATTORNEY FOR APPELLANT

                                                               CERTIFICATE OF SERVICE

                A copy of the Petition delivered to the McLennan County District Attorney’s

Office, Waco, Texas, attorney of record for the State of Texas, by this Court’s

electronic filing service and to the State Prosecuting Attorney, P.O. Box 13046, Capitol

Station, Austin, Texas 78711, by first class mail, on June 8, 2015.


                                                                             /s/ Stan Schwieger
                                                                             Stan Schwieger




Ronnie Mack Barnard v. State—Appellant’s Petition for Discretionary Review                                    Page 7
      CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P. 9.4

1.   This brief complies with the typeSvolume limitation of TEX. R. APP. P. 9.4(i)
     because this brief contains 1474 words, excluding the parts of the brief
     exempted by TEX. R. APP. P. 9.4(i)(2)(D).

2.   This brief complies with the typeface requirements and the type style
     requirements of TEX. R. APP. P. 9.4(e) because this brief has been produced on
     a computer in conventional typeface using WordPerfect X7 in Times New
     Roman 14 point font in the body of the brief and Times New Roman 12 point
     font in the footnotes.

3.   The PDF file is free of viruses or any other files that would be disruptive to the
     Court’s computer system. The software used to ensure the brief is virus free is
     Symantec Norton Internet Security 2014.


                                       /S/ Stan Schwieger
                                       Stan Schwieger
Barnard v. State, Not Reported in S.W.3d (2015)
2015 WL 1566734



                                                     2015 WL 1566734
                                       Only the Westlaw citation is currently available.

                    SEE TX R RAP RULE 47.2 FOR DESIGNATION AND SIGNING OF OPINIONS.

                                                      DO NOT PUBLISH.
                                                    Court of Appeals of Texas,
                                                            Amarillo.

                                                Ronnie Mack Barnard, Appellant
                                                               v.
                                                  The State of Texas, Appellee

                                            No. 07–13–00355–CR            |    April 8, 2015

On Appeal from the 54th District Court, McLennan County, Texas, Trial Court No. 2013–631–C2, Honorable Matt
Johnson, Presiding

Attorneys and Law Firms

Stan Schwieger, for Ronnie Mack Barnard.

Abel Reyna, for the State of Texas.

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.



                                                   MEMORANDUM OPINION

James T. Campbell Justice

 *1 A thirteen-count indictment accused appellant, Ronnie Mack Barnard, of aggravated sexual assault of a child, indecency
with a child by contact, and sexual assault of a child. The State abandoned three of the counts and proceeded to trial on the
remaining ten. A jury found appellant guilty of each count. The range of punishment was enhanced by two prior convictions.
The jury assessed punishment at life in prison on each count. The trial court imposed the sentences and ordered they run
consecutively. We will affirm.



                                                               Analysis

In his sole issue, appellant argues the trial court abused its discretion by failing to sua sponte order the State to elect the specific
acts it relied on for conviction.

This complaint was not raised in the trial court and is therefore not preserved for our review. TEX. R. APP. P. 33.1(a)(1); see
Tennyson v. State, No. 05–00–01194–CR, 2001 Tex.App. LEXIS 3442, at *3, 2001 WL 569297 (Tex.App.–Dallas May 25,
2001, no pet.)(not designated for publication) (citing appellate rule 33.1(a) and stating “[b]ecause appellant did not request an
election after the State rested, we conclude appellant waived his right to require an election at that time”). While appellant
contends he may assert his complaint for the first time on appeal because it arises from unobjected-to jury charge error that
caused him egregious harm, based on the following analysis we find the trial court did not err. The egregious harm standard




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
Barnard v. State, Not Reported in S.W.3d (2015)
2015 WL 1566734

for unobjected-to jury charge error applies only after the appellate court first finds error in the jury charge. Tolbert v. State, 306
S.W.3d 776, 779 (Tex.Crim.App.2010) (citing Posey v. State, 966 S.W.2d 57, 61 (Tex.Crim.App.1998)).

Moreover, even if properly preserved for our review appellant's issue lacks any merit. As a general rule, when the State's
evidence shows multiple instances of conduct conforming to a single indictment allegation, the State must elect the instance on
which it will rely for conviction. Martinez v. State, 225 S.W.3d 550, 555 (Tex.Crim.App.2007); O'Neal v. State, 746 S.W.2d
769, 771 (Tex.Crim.App.1988). Ordering an election by the State “forces it to formally differentiate the specific evidence upon
which it will rely as proof of the charged offense from evidence of other offenses or misconduct it offers only in an evidentiary
capacity.” Phillips v. State, 193 S.W.3d 904, 910 (Tex.Crim.App.2006). The election requirement also provides protection of
such fundamental rights of the defendant as notice and unanimity thus ensuring “both that the defendant is aware of precisely
which act he must defend himself against, and that the jurors know precisely which act they must all agree he is guilty of in
order to convict him.” Id.

Thus, after the State rests its case-in-chief, provided the defendant makes a timely request, the trial court must order the State to
elect the act it relies on for conviction. Phillips, 193 S.W.3d at 909; O'Neal, 746 S.W.2d at 771. The trial court has no discretion
to respond otherwise. Phillips, 193 S.W.3d at 909; O'Neal, 746 S.W.2d at 771. In such instances, the court's failure to order
an election is error. O'Neal, 746 S.W.2d at 772.

 *2 But the State is not obligated to make an election and error is not shown absent the defendant's timely motion for election.
O'Neal, 746 S.W.2d at 771 n.3; Crawford v. State, 696 S.W.2d 903, 906 (Tex.Crim.App.1985) (citing Bates v. State, 165
Tex. Crim. 140, 305 S.W.2d 366, 368 (1957)) (on showing of more than one act of intercourse, on the defendant's motion, the
State must elect and failure to so order is error); Jiminez v. State, No. 07–07–00389–CR, 2009 Tex.App. LEXIS 7555, at *3
n.3, 2009 WL 3102010 (Tex.App.–Amarillo Sept. 29, 2009, pet. refused) (mem. op., not designated for publication) (noting
absent a motion by the defendant to require an election, the State is not required to make an election); Molina v. State, No. 05–
05–01599–CR, 2006 Tex.App. LEXIS 9670, at *2–3, 2006 WL 3218555 (Tex.App.–Dallas Nov. 8, 2006, pet. refused) (not
designated for publication) (appellant did not request an election and appellate court found no authority suggesting the trial
court should have ordered an election on its own motion).

In the present case, appellant made no motion requesting an election by the State. We are not shown, nor do we find, any
authority even intimating the trial court was nevertheless obligated to order an election sua sponte. Such a requirement would
effectively make ordering an election a ministerial task. Importantly, it would deny the defendant a significant strategic option 1
and allow a disjointed error-preservation procedure. 2 Appellant's reliance on O'Neal is misplaced. The opinion does not support
the notion that a trial court has discretion to order an election sua sponte. Rather, the O'Neal court stated, “Once the State rests
its case in chief, in the face of a timely request by the defendant, the trial court must order the State to make its election. Failure
to do so constitutes error.” 746 S.W.2d at 772 (emphasis supplied); see id. at 771 n.3 (“[A]ppellant preserved error by his motion
to require election. Absent such a motion by the defendant, the State is not required to make an election”).

We find that even had appellant preserved his complaint, the trial court had no obligation to sua sponte order an election.



                                                              Conclusion

Appellant's issue is overruled and the judgments of the trial court are affirmed.



Footnotes
1      See Cosio v. State, 353 S.W.3d 766, 775 (Tex.Crim.App.2011) ( “A defendant may choose not to elect so that the State is jeopardy-
        barred from prosecuting on any of the offenses that were in evidence. Punishment would then also be limited to the charged offense




                © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
Barnard v. State, Not Reported in S.W.3d (2015)
2015 WL 1566734

      only, and, given the jeopardy bar, there is no possibility that the defendant would receive an additional stacked sentence, based on
      any of the offenses in evidence, down the line” (footnote omitted)).
2     A defendant would necessarily have to object on the record pointing out to the trial court, in a timely manner, its failure to sua sponte
      order an election. SeeTEX.R.APP. P. 33.1(a)(1).


End of Document                                                           © 2015 Thomson Reuters. No claim to original U.S. Government Works.




               © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                                          3